DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amended claim set and remarks filed on 4/12/2022 are acknowledged.
	Claims 7, 8, 12, 16-27, and 35-53 are cancelled.
	Claims 1-6, 9-11, 13-15, and 28-34 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) filed on 02/02/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 9-11, 13-15, and 28-34 are allowed in view of the updated search conducted, the amendments, and remarks filed 04/12/2022, and particularly the cancellation of claims 35-53 wherein now the remaining rejections under 35 USC 103 are withdrawn. 
An updated prior art search did not identify any new prior art references. 
Further, there is insufficient motivation to combine the prior art of record individually or in combination to teach or make obvious each of the limitations of the claimed method for treating autoimmune and/or inflammatory disease, the method comprising: a) administering a fasting mimicking diet (FM) for a first time period to a subject having ulcerative colitis, the first time period being 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 days, wherein the fasting mimicking diet provides from 4.5 to 7 kilocalories per pound of subject for a first day of the fasting mimicking diet, wherein on day 1, the fasting mimicking diet provides less than 30 grams of sugar, less than 28 grams of protein, 20-30 grams of monounsaturated fats, 6-10 grams of polyunsaturated fats and 2-12 grams of saturated fats and on days 2-5 the fasting mimicking diet provides less than 20 grams of sugar, less than 18 grams of protein, 10-15 grams of monounsaturated fats, 3-5 grams of polyunsaturated fats and 1-6 grams of saturated fats.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 9-11, 13-15, and 28-34 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615